Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
Re claim 21: a lightly doped layer discontinuous from the epitaxial layer.
Re claim 27: a polysilicon gate electrode.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells; junction isolated.	
In particular, there is no antecedent basis in the specification for this claim(s) 21, 27, and 33 language. 
In the remarks filed on July 30, 2020, applicant alleges that support for the claims 21 and 33 language is provided “at least by, e.g. the claims and figures as filed,” and in the remarks filed on March 16, 2021, applicant alleges that support for the claim 27 language is provided “at least by, e.g. the claims as filed, ¶[0023] and FIG. 1A.” However, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” In any case, applicant merely cites the disclosure without adequate elaboration, and it does not otherwise appear that the cited disclosure supports the claim language. See MPEP § 2163.04(I)(B).

Also, the specification, paragraph 17, discloses, “The semiconductor layer 108 may optionally further be a lightly doped p-type layer,” and claim 1 recites, “a lightly doped portion of the epitaxial layer,” therefore, the specification, including claim 1, discloses that the claimed lightly doped layer is continuous, not discontinuous, with the claimed epitaxial layer.
	As a result, including in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 21, 27, and 33, the specification disclosure and the claim(s) 21, 27, and 33 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 21: a lightly doped layer discontinuous from the epitaxial layer.
Re claim 27: a polysilicon gate electrode.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells; junction isolated.	
Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	For the same reasons set forth in the previous objection(s) directed to claims 21, 27, and 33, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:

Re claim 27: a polysilicon gate electrode.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells; junction isolated.	
	In particular, the specification, paragraph 17, discloses, “The semiconductor layer 108 may optionally further be a lightly doped p-type layer,” therefore, the specification discloses that the claim 33 “lightly doped layer” is continuous with the claimed “epitaxial layer,” and it is otherwise unclear how the “lightly doped layer” is “discontinuous” from the epitaxial layer.
	Also, it is unclear how the claim 33 lightly doped layer is junction isolated from the epitaxial layer by the buried layer when the “one or more deep wells” is one deep well. 
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claims 2, 22, 29: gate-layer.
	Re claim 27: gate-layer (second recitation).
	In particular, it is unclear if initial recitation of the claims 1, 21, and 27 language “gate-layer” is antecedent basis for the claims 2, 22, and 29, respectively, language. 
	Also, it is unclear if the initial recitation of the claim language “gate-layer” in claim 27, is antecedent basis for the claim 27 language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

The following citations are relevant:
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
[A] single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)
[It] is unclear whether infringement of claim 25 occurs when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction. Because claim 25 recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2; and MPEP § 2173.05(p)II. (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005))
[I]t is clear that appellant's independent claim 2 is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101. In our view, a claim of this type is precluded by the express language of 35 USC 101. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990))
Claim(s) 32 is/are rejected under 35 U.S.C. 112, second paragraph, because it/they are directed to both product/apparatus and process of using the product/apparatus. As a result, the scope of the claim(s) cannot be determined.
Claim(s) 32 is/are rejected under 35 U.S.C. 101 as being non-statutory because it/they improperly embrace(s) or overlap(s) two different statutory classes of invention, namely, product/apparatus and process of using the product/apparatus, which statutory classes are set forth only in the alternative in 35 U.S.C. 101. See MPEP § 2173.05(p)II.

Re claim 32: the lightly doped layer is junction-isolated from the epitaxial layer.
To further clarify, the plain meaning of “junction-isolated” is “electrical isolation of a component on an integrated circuit by surrounding it with a region of a conductivity type that forms a junction, and reverse-biasing the junction so it has extremely high resistance. "junction isolation." McGraw-Hill Dictionary of Scientific & Technical Terms, 6E. 2003. The McGraw-Hill Companies, Inc. 23 Mar. 2021 https://encyclopedia2.thefreedictionary.com/junction+isolation
To paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates an integrated circuit capable of being used for any intended use wherein the lightly doped layer is junction-isolated from the epitaxial layer, or whether infringement occurs when the user actually uses the integrated circuit so that the lightly doped layer is junction-isolated (including reverse-biasing” from the epitaxial layer.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

For the same reasons set forth in the previous objection(s) or rejection(s) directed to claims 21, 27, and 33, the undescribed subject matter is the following: 
Re claim 21: a lightly doped layer discontinuous from the epitaxial layer.
Re claim 27: a polysilicon gate electrode.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells; junction isolated.	
Claims 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The undescribed subject matter is the following: 
Re claim 21: a lightly doped layer discontinuous from the epitaxial layer.
Re claim 27: a polysilicon gate electrode.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells; junction isolated.	

	In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20170098644).
In paragraphs 2, 19, 23-26, 28, 30-31, 36-37, 39-48, 52-55, 60, 63, 67-68, and 70-71, and claims 1, 4, and 7, Hong discloses the following:
	Re claim 21: An integrated circuit “integrated circuit,” comprising: a buried layer 108/147/148/149/150 formed within an epitaxial layer 112 having a top surface (figure 7, not labeled) and a first conductivity type “P-type” and located over a semiconductor substrate 102, the buried layer having a second opposite conductivity type “N-type”; and one or more deep wells 114 having the second conductivity type and extending from the top surface to the buried layer; and a lightly doped layer 142 discontinuous (by 114 and at bottom corners of 147, 148, 149, and 150 shown in figure 7, not labeled) from the epitaxial layer and having the first conductivity type bounded vertically by the buried layer and laterally by the one or more deep wells; a well (leftmost 118 in figure 7) having the first conductivity type within the lightly doped layer; and a dielectric an isolation structure 120 abutting the well having the first conductivity type, wherein the lightly doped layer touches the dielectric isolation structure. 

	Re claim 24: The integrated circuit re Claim 21, wherein the dielectric isolation structure is a first dielectric isolation structure, and further comprising a second dielectric isolation structure (120 touching 144) outside the well having the first conductivity type. 
	Re claim 25: The integrated circuit re Claim 24, wherein the epitaxial layer 144 touches the second dielectric isolation structure. 
	Re claim 26: The integrated circuit re Claim 21, wherein the first conductivity type is p-type. 
	Re claim 32: The integrated circuit re Claim 21, further comprising a portion (at bottom corners of 147, 148, 149, and 150 shown in figure 7, not labeled) of the epitaxial layer located vertically between the buried layer and the semiconductor substrate.
	Re claim 33: The integrated circuit re Claim 21, wherein the lightly doped layer is inherently junction isolated from the epitaxial layer by the buried layer and the one or more deep wells.	
	In addition to the previously applied disclosure of Hong, the following also would have been obvious:
	Re claim 21: the semiconductor substrate having a first conductivity type; the epitaxial layer having a first conductivity type, the buried layer having a second opposite conductivity type; the deep wells having the second conductivity type; the lightly doped layer having the first conductivity type; the well having the first conductivity type. 
	Re claim 26: the first conductivity type is p-type. 
Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed type and concentration dimensional limitation(s) because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Furthermore, as cited, Hong discloses, that the type and concentration is a/are result effective variable(s) including as follows:
The disclosure is illustrated by way of examples and embodiments and is not limited by the accompanying figures. … Depending upon the implementation, substrate 102 may be either of N-type or P-type. … Additionally, various device types and/or doped semiconductor regions may be identified as being of N type or P type for convenience of description and not intended to be limiting, and such identification may be replaced by the more general description of being of a “first conductivity type” or a “second, opposite conductivity type” where the first type may be either N or P type and the second type then is either P or N type. … In one embodiment, semiconductor layer 105 is epitaxially deposited over BOX layer 104 and may be either N-type or P-type doped. … In one embodiment, implant 30 is performed using an N-type dopant such as antimony, phosphorus, or suitable combinations thereof. In one embodiment, implant 30 has a concentration of 2x1015 cm-2. …Implant 30 into semiconductor layer 105 results in highly doped regions 147-149 which are aligned to the openings in ring-shaped masking layer 16, such as openings 17-19. After implant 30, dopants may laterally diffuse from the highly doped regions by about, e.g., 0.5 µm to 1 µm laterally, resulting in a laterally diffused region 150 around the highly doped regions. Laterally diffused region 150 has a lower dopant concentration than the highly doped regions. For example, the highly doped regions may have a dopant concentration of about 1 x1016 cm-3 to about 1 x1019 cm-3, while laterally diffused region 150 has a dopant concentration of about 5x1015 cm-3 to about 1x1018 cm-3 … In alternate embodiments, a P-type buried layer, similar to NBL 108, may be formed in which implant 30 is performed using a P-type dopant and ring-shaped masking layer 16. … In one embodiment, semiconductor layer 111 is formed by epitaxial deposition of silicon and may be either N-type or P-type doped. An example doping concentration range of region 111 is about 1x1015 cm-3 to about 8x1015 cm-3. As such, layer 111 may be relatively lightly doped. … The peak doping density for N-well regions 114 may be in a range of about 1x1017 cm-3 to about 1x1019 cm-3 although other doping densities may also be used. … The peak doping density for P-well regions 118 is in the 16 cm-3 to about 1x1019 cm-3. … N+ doped contact regions 122 are formed in P-well regions 118. N+ contact regions 122 include relatively shallow, but highly doped N-type regions and may include phosphorus, arsenic, or suitable combinations thereof as dopants. The peak doping density for N+ contact regions 122 can be in the range of about 5x1019 cm-3 to about 1x1021 cm-3. … Other dopants, density and depths, though, may also be used. P+ doped contact regions 121 are formed in P-well regions 118 to make electrical contact with P-well regions 118. P+ contact regions 121 include relatively shallow, but highly doped P regions and may include boron as a dopant. The peak doping density for P+ contact regions 121 is in the range of about 5x1019 cm-3 to about 1x1021 cm-3. … But other dopants, density and depths may also be used. … However, in ESD device 100 as illustrated in FIGS. 7 and 8, NBL 108 is either not present between inner region 147 and outer region 148, 149 (resulting in ring region 110 and laterally diffused region 150) or present between inner region 147 and outer region 148, 149 but only with a relatively low doping concentration (resulting in laterally diffused region 150 but not necessarily in ring region 110). … First and second P+ trigger regions 125 (located in regions 12 and 14, respectively) can be relatively shallow but highly doped P regions and may include boron as a dopant. The peak doping density for P+ trigger regions 125 is in the range of about 8x1019 cm-3 to about 1x1021 cm-3. The depth of P+ trigger regions 125 can range from about 0.05 µm to about 0.3 µm. But other dopants, density and depths may also be used. … The doping profile of NBL 108 can therefore be used to control the holding voltage of ESD protection devices, and ESD protection devices can be stacked in series as needed to provide the desired final holding voltage. For example, a ring-shaped masking layer can be used for an implant into a semiconductor layer to form a buried layer having a heavily doped inner region and a heavily doped outer region, the inner region being surrounded by an undoped or lightly doped ring region. … A lightly doped ring region can have generally the same effect as a strictly undoped ring region.
Therefore, it would have been obvious to experiment with variations of this/these particular claimed type and concentration result effective variable(s), including the claimed variation(s).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Still further, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to arrange the types of Hong as claimed because applicant has not in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. In In re Japikse 86 USPQ 70 (CCPA 1950); for example, reversal of parts was held to have been obvious. In re Gazda 104 USPQ 400 (CCPA 1955). Moreover, “simple adjustment of spatial orientation” has been held to be obvious. Colt Industries Operating Corp. v. Index Werke, K.G. et al., 217 USPQ 1176 (DC 1982).
However, in the previously applied disclosure of Hong, Hong does not appear to explicitly disclose the following: 
	Re claims 21 and 23-25: dielectric isolation structure. 
	Nonetheless, as cited, Hong discloses the following:
	Re claims 21 and 23-25: dielectric isolation structure 106. 
	Moreover, it would have been obvious to combine the disclosures of Hong as follows:
	Re claims 21 and 23-25: dielectric isolation structure 120. 
	In particular, it would have been obvious to combine the disclosures of Hong including because it would facilitate provision of the isolation structure 120 of Hong.
Claims 1-8 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 21, 23-26, 32, and 33, and further in combination with Mihara (4893158).
	As previously cited, Hong discloses the following:
19 cm-3” than a dopant concentration of the epitaxial layer “1x1015 cm-3,” the first well portion spaced apart from the second well portion laterally with respect to the top surface; a lightly doped “lightly doped” portion 142 of the epitaxial layer located between the first and second well portions; and a dielectric an isolation structure 120 located between the first and second well portions and directly contacting the lightly doped portion. 
	Re claim 2: The integrated circuit re Claim 1, further comprising a passive gate-layer component 123 located directly on the dielectric isolation structure. 
	Re claim 3: The integrated circuit re Claim 2, wherein the passive component comprises a resistor. 
	Re claim 4: The integrated circuit re Claim 2, wherein the passive component comprises polysilicon. 
	Re claim 5: The integrated circuit re Claim 1, further comprising a doped buried layer 108 having a second conductivity type “N-type” within the epitaxial layer, wherein the lightly doped portion is located between the dielectric isolation structure and the doped buried layer. 

	Re claim 7: The integrated circuit re Claim 1, wherein the first conductivity type is p-type. 
	Re claim 8: The integrated circuit re Claim 1, further comprising a second dielectric isolation structure (leftmost 120 in figure 7) within the well region, and electrically isolated inherently conductive (including thermally conductive) structures 123 located on the well region. 
	Re claim 27: An integrated circuit, comprising: a first well (leftmost 118 in figure 7) having a first conductivity type within an enclosed portion of a lightly doped epitaxial layer having the first conductivity type, the enclosed portion touching and being bounded laterally by deep wells (leftmost and rightmost 114 in figure 7) having a second opposite conductivity type and further touching and being bounded vertically by a buried layer having the second conductivity type connecting the deep wells; a transistor formed in or over the first well and having a polysilicon gate an electrode “terminal(s)”/138 formed in a gate-layer 138; a dielectric an isolation structure touching the enclosed portion of the lightly doped epitaxial layer; and a passive gate-layer component located over the dielectric isolation structure. 
	Re claim 28: The integrated circuit re Claim 27, wherein the dielectric isolation structure touches the first well. 
	Re claim 29: The integrated circuit re Claim 27, wherein the passive gate-layer component includes a polysilicon resistor. 

	Re claim 31: The integrated circuit re Claim 27, wherein the first conductivity type is p-type. 
	For the same reasons previously applied to claims 21 and 26, the following also would have been obvious:
	Re claim 1: the epitaxial layer having a first conductivity type; the well region having the first conductivity type; first and second well portions with a greater dopant concentration than a dopant concentration of the epitaxial layer; the lightly doped portion of the epitaxial layer. 
	Re claim 5: the doped buried layer having a second conductivity type. 
	Re claim 7: the first conductivity type is p-type. 
	Re claim 27: the first well having a first conductivity type; the lightly doped epitaxial layer having the first conductivity type; the deep wells having a second opposite conductivity type; the buried layer having the second conductivity type. 
	Re claim 31: the first conductivity type is p-type. 
	However, Hong does not appear to explicitly disclose the following: 

	Re claim 1: the transistor including a polysilicon gate formed in a gate-layer. 
	Re claim 2: a passive gate-layer component. 
	Re claim 3: the passive component comprises a resistor. 
	Re claim 4: the passive component comprises polysilicon. 
	Re claim 27: a transistor having a polysilicon gate electrode formed in a gate-layer; a passive gate-layer component. 

	Nonetheless, at column 8, lines 42-55, column 9, lines 3-6, and column 10, line 4, Mihara discloses the following:
	Re claim 1: the transistor M1 including a “polysilicon gate” formed in a gate-layer 47. 
	Re claim 2: an inherently passive gate-layer component Ri. 
	Re claim 3: the passive component comprises a resistor “resistor.” 
	Re claim 4: the passive component comprises polysilicon “polysilicon.” 
	Re claim 27: a transistor having a polysilicon gate electrode “gate electrode”/47 formed in a gate-layer; a passive gate-layer component. 
	Re claim 29: the passive gate-layer component includes a polysilicon resistor “polysilicon resistor.” 
 	Moreover, it would have been obvious to substitute or combine the applied disclosures of Hong and Mihara as follows:
	Re claim 1: the transistor of Hong including a polysilicon gate formed in a gate-layer. 
	Re claim 2: a passive gate-layer component. 
	Re claim 3: the passive component comprises a resistor.
	Re claim 4: the passive component comprises polysilicon.
	Re claim 27: a transistor having a polysilicon gate electrode formed in a gate-layer; a passive gate-layer component. 
	Re claim 29: the passive gate-layer component includes a polysilicon resistor.

Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.07 and 2144.06.
In addition, it would have been obvious to substitute or combine the applied disclosures of Hong and Mihara because it would facilitate provision of the integrated circuit of Hong and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Hong and Mihara because they are alternatives or equivalents known in the art.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Hong and Mihara because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Claims 21, 23-26, 32, and 33 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 21, 23-26, 32, and 33, and further in combination with Edwards (20150340357).
In addition to the previously applied disclosure of Hong, Edwards discloses the following:
1 discontinuous from the epitaxial layer “p-epi layer 115 below the NBL”. 
	Re claim 32: a portion “p-epi layer 115 below the NBL” of the epitaxial layer located vertically between the buried layer and the semiconductor substrate 105.
	Re claim 33: the lightly doped layer is junction isolated “junction isolation” from the epitaxial layer by the buried layer and the one or more deep wells.
	Moreover, it would have been obvious to combine the disclosures of Hong and Edwards as follows:
	Re claim 21:the lightly doped layer of Hong discontinuous from the epitaxial layer of Hong. 
	Re claim 32: a portion of the epitaxial layer located vertically between the buried layer of Hong and the semiconductor substrate of Hong.
	Re claim 33: the lightly doped layer is junction isolated from the epitaxial layer by the buried layer and the one or more deep wells of Hong.
In particular, it would have been obvious to substitute or combine the applied disclosures of Hong and Edwards including because, as disclosed by Edwards as previously applied, it would enable junction isolation.
In addition, it would have been obvious to substitute or combine the applied disclosures of Hong and Edwards including because it would facilitate provision of the integrated circuit of Hong.
Also, it would have been obvious to substitute or combine the applied disclosures of Hong and Edwards including because they are alternatives or equivalents known in 
It would have been further obvious to substitute or combine the applied disclosures of Hong and Edwards including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Claim 22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hong, or the combination of Hong and Edwards, as previously applied to claim 21, and further in combination with Mihara (4893158).
As previously applied, Hong discloses the following:
	Re claim 22: The integrated circuit re Claim 21, further comprising a passive gate-layer component 123 located over the dielectric isolation structure. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 22: a passive gate-layer component. 
	Nonetheless, as previously applied to claims 1-8 and 27-31, Mihara discloses the following:
	Re claim 22: a passive gate-layer component. 
	Moreover, Mihara is applied in combination with the previously applied prior art for the same reasons it is applied to claims 1-8 and 27-31.

Response to Arguments
Applicant's remarks filed March 16, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.
	
Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
March 23, 2021